Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28, 29, 31, 32 are rejected under 35 U.S.C. 103 as being unpatentable over Galehr (DE 10 2011 015883) in view of Shaikh (US 2016/0348727) and Kang (US 2015/0360719).
In re claim 28, Galehr discloses an electromechanical power steering system for a motor vehicle, comprising: a steering shaft (8); an electric motor (1); a worm shaft (2) configured to be driven by the electric motor; and a worm wheel (7) coupled to the steering shaft and operatively meshed with the worm shaft; a bearing (22) in which the worm shaft is rotatably mounted; and a retainer (23) in which a bearing ring is fitted, the retainer being configured to be displaced relative to the worm wheel, but does not disclose wherein the retainer has a main body of plastic, which is injection-molded onto the bearing ring as an injection-molded part, and a damper element that projects outward from the retainer, wherein the damper element is a second injection-molded part that is disposed in a concave recess of the main body. Shaikh, however, does disclose a bearing (6) with an outer ring (8) having a retainer (7) with a main body of plastic (thermoplastic), which is injection-molded onto the bearing ring as an injection-molded part (see [0020]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the retainer of Galehr such that it comprised the plastic molding of Shaikh to produce an integral piece without the need for press fitting. Kang, however, does disclose wherein the retainer has a damper element (20) projecting outward from the retainer (10), wherein the damper element is injection-molded into a concave recess (11) of the main body (see [0045]) to reduce worm shaft vibrations (see [0039]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the retainer/damper of Galehr and Shaikh such that it comprised the damper of Kang to reduce worm shaft vibrations.
In re claim 29, both Galehr and Shaikh disclose wherein the bearing ring forms an outer ring of the bearing formed as a rolling bearing.  
In re claim 31, Kang further discloses wherein the damper element is comprised of an elastomer that is different from the plastic of the first injection-molded part.  
In re claim 32, Galehr further wherein the worm shaft and the worm wheel are arranged in a gear mechanism housing, on which the retainer is movably mounted as shown in Figure 1.  

Allowable Subject Matter
Claims 12, 14, 15, 17-19, 21-27 allowed.
The following is a statement of reasons for the indication of allowable subject matter: The specific limitations of “wherein the retainer has a main body of plastic, which is injection-molded onto the bearing ring as an injection-molded part, wherein the main body is configured as an eccentric lever that has a pivoting bearing with a pivot axis that is spaced apart from an axis of the bearing, wherein at least one injection-molding point is disposed in the region between the bearing and the pivoting bearing” and “wherein the retainer includes: a main body of plastic, which is injection-molded onto the bearing ring as an injection-molded part, and a damper element that projects radially outward relative to a radially outermost portion of the bearing ring, with the damper element being disposed in a plane in which an entirety of a circumference of the bearing ring is disposed” are not anticipated or made obvious by the prior art of record in the examiner’s opinion.

Claims 30, 33, 34 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The specific limitations of “a preloading element that elastically preloads the retainer in a direction of the worm wheel, wherein the main body is configured as an eccentric lever that has a pivoting bearing with a pivot axis that is spaced apart from an axis of the bearing, wherein coils of the preloading element are disposed about the pivot axis”, “wherein the concave recess of the main body is configured as a cylindrical blind hole into which the damper element is injected”, “comprising an injection opening in a wall that forms the concave recess” are not anticipated or made obvious by the prior art of record in the examiner’s opinion.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Regarding new claim 28, Applicant argues that Kang does not disclose a concave recess, but rather a convex recess. The Examiner, however, maintains that the recess is concave under the broadest reasonable interpretation since the sides of the recess are of great diameter, thus forming a concave cavity to hold the damper as shown below.

    PNG
    media_image1.png
    316
    433
    media_image1.png
    Greyscale

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Stabley whose telephone number is (571)270-3249.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R STABLEY/Examiner, Art Unit 3611      

/KEVIN HURLEY/Primary Examiner, Art Unit 3611